Citation Nr: 1105031	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from September 1942 to 
January 1946.  He died in October 2004.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied service connection for the Veteran's cause of death.

In her substantive appeal, the appellant has raised the issues of 
entitlement to a total rating based on individual unemployability 
(TDIU) for purposes of accrued benefits, and whether there was 
clear and unmistakable error (CUE) in the June 2004 rating action 
for failing to assign a TDIU based on the Veteran's service 
connected PTSD.  These issues have not been addressed at the 
regional level and are referred to the RO for actions deemed 
appropriate.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.  Information concerning the VCAA was 
provided to the appellant by correspondence dated in December 
2004 and December 2009.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  
Thus, while the Board regrets the additional delay in this case, 
for the reasons discussed below, the case must be returned to the 
AMC/RO to secure a medical opinion by a physician.

The Veteran died in October 2004 at a private medical facility.  
The Veteran's death certificate listed the immediate cause of his 
death as multisystem organ failure as a consequence of 
cerebrovascular accident and renal failure with diabetes, 
coronary artery disease, and Parkinson's disease listed as 
contributing conditions.  At the time of the Veteran's death, 
service connection had been established for residuals of hand 
burns (rated as noncompensable) and posttraumatic stress disorder 
(PTSD) (rated as 70 percent).  The appellant contends in her 
notice of disagreement that the Veteran's service-connected PTSD 
caused secondary conditions of heart disease and other systemic 
problems which contributed to his death.  

VA will provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if the VA 
determines it is necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4) (2010).  In a June 2009 remand, the Board requested a 
VA physician specializing in cardiology provide an opinion as to 
whether it is at least as likely as not (i.e., there is at least 
a 50 percent probability) that the Veteran's service-connected 
PTSD at the time of his death was of such severity as to have had 
a material influence in accelerating his death.  In a July 2010 
VA report, the opinion was given by a nurse practitioner.  In an 
August 2010 addendum, while it was noted the Veteran's conditions 
were reviewed by a cardiologist, there is no indication that the 
cardiologist reviewed the claims file, and, further, the 
cardiologist did not sign the noted opinion.  As a VA physician 
specializing in cardiology did not render an opinion as requested 
in the previous remand, another VA opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The appellant's claims file should be 
reviewed by a VA physician specializing in 
cardiology for an opinion as to whether it is 
at least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
Veteran's service-connected PTSD at the time 
of his death was of such severity as to have 
had a material influence in accelerating his 
death.  After review of the claims folder, 
the examiner should address the following:

a.  Did the Veteran's service-connected 
PTSD contribute substantially or 
materially to the cause of the Veteran's 
death, combine with other disorders to 
cause death, or aid to lend assistance to 
the production of death?

NOTE:  It is not sufficient to show that a 
service-connected condition causally 
shared in producing death.  Rather, it 
must be shown that there was a causal 
connection.

b.  Was the Veteran's service-connected 
PTSD of such severity as to have had a 
material influence in accelerating his 
death?  Adequate reasons and bases for any 
opinion rendered must be provided.

2.  The RO should take appropriate action 
including issuance of an appropriate 
statement of the case addressing the issue of 
entitlement to TDIU for accrued benefits 
purposes.  The appellant should be advised of 
need to file a timely substantive appeal if 
the appellant desires to complete an appeal 
as to this issue.  If a timely substantive 
appeal is received, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


